Citation Nr: 0821600	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  94-40 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service-connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service-connection for a skin condition, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.H.




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims of entitlement to 
service-connection for PTSD and a skin condition.

The issues on appeal were most recently before the Board in 
April 2004, when they were remanded for additional 
evidentiary development.


FINDINGS OF FACT

1.  The record does not provide credible supporting evidence 
to verify the occurrence of the veteran's claimed PTSD 
inducing stressor.

2.  The veteran's skin condition did not begin in service and 
was first shown several years after service, and competent 
and credible evidence of a nexus between a skin condition and 
active military service is not of record. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  A skin condition was not incurred in or aggravated by 
service nor was it caused by or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and that VA 
will request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2001.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service-connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2001 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service-connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in February 2008.  

Notwithstanding these belated VCAA and Dingess notices, the 
Board determines that there was no prejudice to the veteran 
because the claim was readjudicated in February 2008 and the 
veteran was able to meaningfully participate in the 
processing of his claim.  Further, as discussed in detail 
below, a preponderance of the evidence is against the claims 
for service-connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination in 
connection with his claims.  The VA also requested 
confirmation regarding the veteran's in-service stressor.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations

Service-connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service-
connection.  38 C.F.R. § 3.303(b).  It is also noted that 
service-connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Service-
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service-connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service-connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The Board notes that the veteran submitted a medical 
statement from a VA psychiatrist in May 2008.  He did not 
waive consideration of the statement by the RO and it was 
submitted after the most recent supplemental statement of the 
case.  However, the statement is cumulative of previous 
evidence in that it expressed the opinion that the veteran 
had PTSD related to service stressors.  Similar evidence was 
of previously of record, and the Board concludes that, as 
this statement is cumulative and does not provide any 
information that would pertain to stressor verification, it 
need not remand the case for a supplemental statement of the 
case to include this evidence.

III.  Analysis

PTSD

The veteran asserts that during his service he witnessed 
traumatizing events, which caused his present PTSD.  The 
veteran asserts experiencing the following in-service 
stressors: the murder of a fellow serviceman, two girls 
incinerated in a car while he was working in the MEDIVAC 
helicopter evacuation unit, cleaning up the remains of a man 
who threw himself out of a window and transferring dead 
bodies who were killed in combat.  

The evidence of record does not show that the veteran 
personally engaged in combat with the enemy.  The DD Form 214 
shows that his military occupational specialty was a medical 
corpsman.  The veteran earned the National Defense Service 
Medal, but there are no medals or citations that reflect 
participation in combat operations.  Because it appears that 
the veteran did not engage in combat with the enemy, nor does 
he assert that he engaged in combat, his lay testimony or 
statements alone are not enough to establish the occurrence 
of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence that corroborates the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

A review of the veteran's service medical records are 
negative for any findings related to a psychiatric disorder.  
The veteran's separation examination in October 1968 shows 
that he denied having or having had depression, anxiety, 
nervous trouble of any sort, trouble sleeping or nightmares.  
The evidence does not show the onset of a psychiatric 
disorder in service.

A review of the record reveals a current diagnosis of PTSD 
that is related to the veteran's service (see VA examinations 
in 1990 and 2002); however, there is no independent competent 
evidence of record verifying the occurrence of the veteran's 
alleged in-service stressors.  The VA attempted on several 
occasions in 1999 and 2004-2006 to verify the veteran's in-
service stressors with the Center for Unit Records and 
Research (CURR) and the National Personnel Records Center 
(NPRC).  CURR reported that there was insufficient specific 
stressor information with which to corroborate the veteran's 
testimony and NPRC found no corroborating information.

The VA also asked the veteran to provide any report completed 
by local law enforcement officers of a motor vehicle accident 
involving two girls who were killed in 1967 near Fort 
Benning.  However, the veteran did not provide VA with this 
information.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The first indication of the veteran having a diagnosis of 
PTSD is in 1990.  The veteran was afforded an examination in 
February 2002.  The examiner stated that the fact that the 
veteran has described precisely the same incidents over the 
years shows that he is credible with respect to the facts 
surrounding his in-service stressors; however, he also 
pointed out differences in the veteran's description of 
events since the previous VA examination in 1990.  The 
examiner suggested that the police reports from the day of 
the burning car incident would provide confirmation as to the 
veteran's stressor.  The VA asked the veteran to provide 
these records, however, no records were ever provided.  At 
his hearing the veteran stated that no police report was 
made.

As discussed above, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Furthermore, the Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board is also aware of the statement by the veteran's 
wife.  She asserted that the veteran is depressed and 
hyperactive and that his moods vary.  She also stated that he 
isolates himself.  While the veteran has submitted a lay 
statement, asserting that he currently suffers from symptoms 
of PTSD, the veteran has not provided evidence to verify the 
in-service stressor.  The medical evidence fails to show that 
his PTSD began in service, or is in any way related to any 
event of service. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the veteran's alleged in-service stressor 
has not been submitted, the preponderance of the evidence 
weighs against the veteran's claim and is not in equipoise.  
Thus, the veteran's claim of entitlement to service-
connection for PTSD is denied

Skin Condition 

The veteran contends that his current skin condition is 
secondary to his PTSD.  In this regard, it is noted that the 
veteran is not service-connected for PTSD.  
A review of the veteran's service medical records show that 
there were no complaints of a skin condition while in 
service.  The veteran's separation examination shows that his 
skin was normal and there were no complaints noted of 
psoriasis or any other skin condition.

A review of the veteran's medical records show extensive 
treatment of a skin condition after service.  The records 
indicate by history that the veteran has had this skin 
condition since the 1970's.  However, the records provided to 
the Board only begin showing a skin condition in the 1980's.  

Psoriasis was diagnosed on a VA general medical examination 
in February 2002.  On psychiatric examination at that time 
the examiner noted that the frequency with which eczema can 
occur or be exacerbated by PTSD is beyond the expertise of 
the examiner.  As the veteran is not service-connected for 
PTSD, the examiner's ability to link the veteran's PTSD to 
his skin condition is irrelevant.  

Although a current diagnosis of a skin condition is present, 
the competent and credible evidence fails to show that 
entitlement to service-connection on a direct or secondary 
basis is warranted.  The service records show no evidence of 
a skin condition during service.  The veteran is not service-
connected for his PTSD and therefore, cannot be granted 
service-connection on a secondary basis.  The evidence 
clearly shows that the skin condition manifested after 
service and is not related to service.

The Board also notes the lay statement by the veteran's wife.  
She states that the veteran is constantly scratching and 
often times scratches hard enough that he causes himself to 
bleed.  While the Board is aware of the veteran's current 
skin condition, there is no evidence to link this condition 
to his service.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service-connection for a skin condition as 
secondary to his PTSD must be denied. 







	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service-connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service-connection for a skin condition, as 
secondary to PTSD, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


